JORGENSON, Judge,
dissenting.
The appeals referee’s determination that Seifried was not guilty of misconduct was a conclusion based upon evidence which is not disturbed by the Unemployment Appeals Commission. The Commission owes no deference to conclusions of law and is entitled to construe section 443.036(26), Florida Statutes (1991), in accordance with established law and policy. See Ritenour v. Unemployment Appeals Commission, 570 So.2d 1106 (Fla. 5th DCA 1990); Microfile, Inc. v. Williams, 425 So.2d 1218 (Fla. 2d DCA 1983).
I would affirm.